Citation Nr: 1625724	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma with benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1989 to November 1993.  He served in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Board remanded the claim for additional development.  Pursuant to the February 2012 remand directives, the Veteran testified before a Decision Review Officer (DRO) in September 2012.  

In August 2014, the Board denied the Veteran's claim for service connection for Hodgkin's lymphoma, and the Veteran appealed the August 2014 denial of his claim for service connection to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2016 Memorandum Decision, set aside and remanded part of the August 2014 Board decision for further action consistent with the Memorandum Decision.

As noted in the Board's August 2014 decision, the October 2007 rating decision also denied the Veteran's claim for service connection for hemorrhoids.  Although he filed a Notice of Disagreement in April 2008, and the RO furnished a Statement of the Case on this issue in September 2008, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the Court's February 2016 Memorandum Decision, it was noted that the Board's August 2014 decision did not address whether the Veteran's reported muscle pain, sleep disturbances, gastrointestinal symptoms, and anorexia are associated with a chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.  The Board finds that a medical examination is necessary to address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Gulf War examination.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be accomplished, and all findings reported in detail.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) First, state whether the Veteran's reported symptoms, including muscle pain, sleep disturbances, gastrointestinal symptoms and anorexia, are attributable to known clinical diagnoses.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran has either a diagnosable chronic multisymptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during the Persian Gulf War.

(d) For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.

The examiner should note that the evidence shows that the Veteran was located near Khamisiyah, Iraq, during the demolition of chemical agent munitions in March 1991 and has also reported exposure to smoke and dust from burning oil wells.  In addition, the examiner should address Dr. A.W.'s September 2012 opinion that the Veteran's B-Cell lymphoma was "as most likely caused by or a result of demolitions at Khamisiyah" because he was "[e]xpos[ed] to chemical agents that may be carcinogenic."

A complete rationale for each opinion must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring that the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

